Case 2:18-cv-01228-HB Document 75-1 Filed 04/25/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WARREN HILL, LLC,
Plaintiff, No. 2:18-01228-HB

SFR EQUITIES, LLC,
Defendant.

 

 

 

PLAINTIFF WARREN HILL, LLC’S EXHIBITS FILED
IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

 

ELLIOTT GREENLEAF, P.C.
925 Harvest Drive, Suite 300
Blue Bell, PA 19422

(215) 977-1000

Dated: April 25, 2018 Counsel for Plaintiff Warren Hill, LLC
Case 2:18-cv-01228-HB Document 75-1 Filed 04/25/19 Page 2 of 2

TABLE OF CONTENTS

 

| ATTACHMENT A — Declaration of Gregory S. Voshell

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Membership Interest Purchase Agreement

2 The Program Terms

3 Transcript Excerpts from the Deposition of David Reape

4 Transcript Excerpts from the Deposition of Brian Hynes

5 VAP’s 2017 Consolidated and Audited Financial Statements

6 September 30, 2018 QuickBooks Trial Balance

7 Board of Managers’ Resolutions

8 Excerpt of December 2015 Trust Agreement

9 Excerpt of December 2015 Financing Arrangement Closing Binder
10 Approval Request for December 2015 Financing Arrangement

11 Approval Request for February 2016 Financing Arrangement

12 Risk Retention Agreement

13 SFR’s 2017 Earnout Calculation Spreadsheet

14 SFR’s 2018 Earnout Calculation Spreadsheet

15 Compilation of Documents Relating to Vendor/Party Investigations
16 CRM Materials for BCBS

17 CRM Materials for United Healthcare

18 Compilation of Documents Relating to Lender Investigation

 

 

 

 
